

EXHIBIT 10.1






CONSULTING AGREEMENT


Confidential information has been omitted in places marked “*****”


THIS CONSULTING AGREEMENT is effective as of November 1, 2020 ("Effective
Date"), between Centrus Energy Corp., a Delaware corporation, the principal
office of which is located at One Democracy Center, 6901 Rockledge Drive, Suite
800, Bethesda, Maryland 20817 (hereinafter referred to as "Centrus" or
“Corporation”), and Mr. Elmer Dyke, an individual residing at ***** (hereinafter
referred to as "Consultant").


IN CONSIDERATION of the mutual promises set forth herein, the parties hereby
agree as follows:


1.This Consulting Agreement shall be effective as of the Effective Date and
shall expire on December 31, 2020, unless sooner terminated pursuant to the
terms hereof.


1.At the request of Centrus, Consultant shall perform the following work and
services (“Services”):


Services are of an advisory nature, which may include, but not limited to:
–Transition of duties
–Development of material on a variety of issues that may impact the Company.




1.Centrus shall compensate Consultant at a rate of $**** per hour for the time
actually spent in the performance of the Services. The rate includes all costs
of operation, including benefits, overhead, and all applicable taxes. Centrus
shall reimburse Consultant for reasonable and necessary travel expenses incurred
by Consultant in performance of the Services in accordance with Centrus’ travel
expense policy. No other expenses shall be reimbursed unless agreed in writing
in advance by the Buyer designated in Section 8. Consultant shall not expend any
time or incur any expense which would result in an obligation of the Corporation
to pay or reimburse the Consultant for Services which, when aggregated with all
amounts paid, or required to be paid, by the Corporation hereunder, would exceed
the Ceiling Price. The Ceiling Price for this Consulting Agreement is $**** and
may be increased only by written amendment to this Consulting Agreement signed
by the Buyer as provided in Section 8.


4. Consultant shall expend its best professional efforts to perform this
Consulting Agreement with all due diligence, economy and efficiency, in
accordance with this agreement and applicable law and regulations.


5. The Consultant Agreement Terms and Conditions Form UE-319 (Centrus)(9/30/14)
is incorporated herein by reference and made a part of this Consulting Agreement
as if set forth herein.




6. This Consulting Agreement is to be governed by the laws of the State of
Maryland.





--------------------------------------------------------------------------------



7. The whole and entire agreement of the parties is set forth in this Consulting
Agreement (including Form UE-319), and the parties are not bound by any
agreements, understandings, statements or conditions other than those expressly
set forth herein.


8. This Consulting Agreement may not be changed or modified in any manner except
by a writing mutually agreed by the authorized representatives of the parties or
their respective successors and permitted assigns. Consultant acknowledges and
agrees that only Mr. Philip Strawbridge. Senior Vice President and Chief
Financial Officer ("Buyer") is authorized to bind CENTRUS regarding assignment
of any work, any changes or modifications to this Consulting Agreement or to
approve payments or the reimbursement of expenses pursuant to this Consulting
Agreement.


9. Any notice, request, demand, claim or other communication related to this
Consulting Agreement shall be in writing and delivered by hand or transmitted by
telecopier, registered mail (postage prepaid), or overnight courier to the other
party at the following address:


If to CENTRUS: Centrus Energy Corp.
6901 Rockledge Drive
Suite 800
Bethesda, MD 20817
Attn: Philip Strawbridge, Senior Vice President and CFO


If to Consultant: Elmer Dyke
****




IN WITNESS WHEREOF, the parties have executed this Consulting Agreement as of
the Effective Date.


Centrus Energy Corp. Elmer Dyke




By: _____/s/ Philip Strawbridge_____ ___/s/ Elmer Dyke______________
Philip Strawbridge
Senior Vice President,
Chief Financial Officer, Chief
Administrative Officer, and Treasurer





